                 Case 3:20-cr-00605-JAH Document 36 Filed 05/12/20 PageID.92 Page 1 of 2

AO 245B (CASDRev. 02/18) Judgmeut in a Criminal Case


                                          UNITED ST~TJ;.s~ISTRICT COURT
                                                souTHE~            \ist'RIM OF CALIFORNIA
                 UNITED STATES OF AMERICA                                2    A~U(lftlENT IN A CRIMINAL CASE
                                     V.                   101n tt~l I             (For Offenses Committed On or After November I, 1987)
              JOSE CARLOS RAMIREZ-RE'tl,th~                                u.s. DiS:f0!~),,C.~}Ji1,.            .
                                                        ,ci·r·w,,c',,1
                                                        ,:;,\_.,.J '··~•'"
                                                                            rns:F.i• .. \ r,.- v,•(C!agil,llfumber: 3:20-CR-00605-JAH

                                                                     %1),,/'      Reb.eec~ Fish
                                                         Fl\'·                    Defendant's Attorney
REGISTRATION NO.                      92654-298

• -
THE DEFENDANT:
 [:gJ   pleaded guilty to count(s)              1 of the Information.
 D      was found guilty on count(s)
        after a plea of not guilty

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

        Title and Section   I Nature of Offense                                                                 Count
        8,1324(a)(21(B)(iii) - Bringing in Aliens Without Presentation (Felony)                                 1




     The defendant is sentenced as provided in pages 2 through                               2           of this judgment.
 The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
 D The defendant has been found not guilty on count( s)
 D Count(s)                                                                             dismissed on the motion of the United States.

 [:gJ    Assessment: $100.00 waived


         NT A Assessment*: $
 •       *Justice for Victims of Trafficking A_ct of 2015, Pub. L. No. 114-22.
 181 No fine                D Forfeiture pursuant to order filed                                       , included herein.
        IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
 change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
 judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
 any material change in the defendant's economic circumstances.

                                                                                  Mav 11, 2020
                                                                                  Dal~ of Imposition of Sentence

                                                                                                    \J}~
                                                                                         . JOHN A. HOUSTON
                                                                                       ITED STATES DISTRICT JUDGE




                                                                                                                                 3 :20-CR-00605-JAH
           Case 3:20-cr-00605-JAH Document 36 Filed 05/12/20 PageID.93 Page 2 of 2

AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case

DEFENDANT:               JOSE CARLOS RAMIREZ-REYES (1)                                             Judgment - Page 2 of 2
CASE NUMBER:             3:20-CR-0060 5-JAH

                                                 IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 Time served




 •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 D     The court makes the following recommendations to the Bureau of Prisons:




 D     The defendant is remanded to the custody of the United States Marshal.

 D     The defendant shall surrender to the United States Marshal for this district:
       •    at _ _ _ _ _ _ _ _ A.M.                           on
       D     as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 •     Prisons:
       •     on or before
       •     as notified by the United States Marshal.
       •     as notified by the Probation or Pretrial Services Office.

                                                       RETURN
 I have executed this judgment as follows:

       Defendant delivered on                                            to

 at _ _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                   UNITED ST ATES MARSHAL



                                     By                     DEPUTY UNITED STATES MARSHAL




                                                                                                  3:20-CR-00605-JAH
